Citation Nr: 1743074	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-05 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in U.S. Coast Guard from February 1987 to February 1989.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, to include the transcript of the September 2016 Board hearing presided over by the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has PTSD that is related to service, specifically to include seeing dead bodies in service while serving in search and rescue in the Coast Guard.  The Board notes that this report of seeing dead bodies, such as those of tourists, are consistent with the Veteran's duties and circumstances of service.  The Veteran submitted records from the Evelyn Frye Center, in which a diagnosis of PTSD was rendered by a social worker.  In a September 2016 letter, that social worker indicated that the Veteran's current symptoms are at least in part related to service.  However, this opinion was apparently rendered without a review of the claims file.  Further, it is unclear whether this social worker has the medical expertise to render a diagnosis of PTSD.  Further, based on a July 2010 record from this provider, it is not clear whether the initial diagnosis of PTSD was based on the DSM criteria.  For these reasons, the Veteran should be afforded a VA examination regarding the nature and etiology a psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Further, on review of the file, the Board notes that the social worker from Evelyn Frye Center stated in her September 2016 letter that she treated the Veteran since January 2011 and that she is submitting partial treatment records, specifically her notes from the last ten sessions, and the earliest of which is dated August 15, 2011.  The Board notes that there are records from this same social worker from Evelyn Frye Center dated July 5, 2010 through August 10, 2010 that are associated with the claims file.  It appears that the July 5, 2010 record is the earliest treatment the Veteran received from this facility.  Thus, there may be outstanding records from Evelyn Frye Center dating between August 10, 2010 and August 15, 2011, and any such outstanding records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding treatment records regarding his mental health, specifically to include outstanding records from the Evelyn Frye Center dating between August 10, 2010 and August 15, 2011, if any.  

He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  Identified relevant treatment records should be obtained and associated with the claims file.  In addition, any available VA pertinent VA treatment records not already obtained should be associated with the claims file.

2. Afterwards, schedule the Veteran for a VA psychiatric examination with a VA psychiatrist or psychologist to determine the nature and etiology of a psychiatric disorder.  Make the claims file available to the examiner for review of the case.  The examiner is asked to note that this case review took place.  

(a) Provide an opinion as to the nature and diagnosis(es) of the Veteran's psychiatric disorder at any point during the appeal period (January 2009 to present).  

The examiner is asked to consider whether the Veteran has PTSD and/or any other acquired psychiatric disorder.  Attention is invited to the records from M. Hock, LCSW, of the Evelyn Frye Center.  

(b) Regarding each diagnosed psychiatric disability, provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that any such psychiatric disability is etiologically related to the Veteran's reported in-service stressors of seeing dead bodies ("floaters") while serving in service.  

For purposes of the above opinions only, the examiner is asked to presume that the Veteran's reports as to seeing dead bodies of people, to include tourists, who perished in the water, are credible.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

3. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claim on appeal and furnish the Veteran and his representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




